DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 03/02/2022 have been considered for examination. 

With regard to the 103 rejections, Applicant’s arguments filed 03/02/2022 in view of the amendments have been fully considered but are moot because the arguments do not applied to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claim 1, 3 and 15-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
First, claim 1 (similarly, claims 16-20) recites "... receiving sounding reference signal (SRS) configuration information including (i) SRS type information related to one of a plurality of types including a periodic SRS, an aperiodic SRS, and a semi-persistent SRS, (ii) SRS usage information related to one of a plurality of usages including a beam-management, (iii) information regarding a number of SRS symbols configured as 2 or 4, (iv) SRS symbol position information, (v) SRS transmission comb offset information, and (vi) information related to frequency hopping” (lines 3-8),  which however, does not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. 
In regard to the above claimed limitation, Applicant’s Specification describes at best:
In NR, various configurations may be available for an SRS according to periodic, aperiodic, or semi-persistent scheduling. Depending on the usage (e.g., UL CSI acquisition, UL beam management, or the like) of an SRS transmission, SRS resource allocation and antenna port mapping may be performed differently. Further, for an SRS transmission, one, two, or four consecutive symbols may be allocated dynamically and frequency hopping may be applied at a symbol level or slot level. Although this SRS configuration should be performed such that an SRS resource allocation area does not collide with a PUCCH allocation resource, there are too many SRS configurations to reserve PUCCH resources. Each time a PUCCH is allocated, the PUCCH needs to avoid an SRS symbol position in the case of time division multiplexing (TDM), and an SRS hopping pattern in the case of frequency division multiplexing. Because a periodic SRS generally hops in a pattern according to symbol or slot indexes, the PUCCH may also be allocated based on this pattern. Accordingly, a BS may allocate the PUCCH without resource limitations caused by SRS allocation, when needed. (see, ¶0088 of Applicant’s published application).

However, the above portions of the specification merely describes general features used in NR, but fails to show particular connections with Applicant’s claimed invention. Even assuming, arguendo, that the above portions are connected to the claimed invention, they fail to describe “receiving sounding reference signal (SRS) configuration information including (i) SRS type information related to one of a plurality of types including a periodic SRS, an aperiodic SRS, and a semi-persistent SRS, (ii) SRS usage information related to one of a plurality of usages including a beam-management, (iii) information regarding a number of SRS symbols configured as 2 or 4, (iv) SRS symbol position information, (v) SRS transmission comb offset information, and (vi) information related to frequency hopping”, as recited in claim 1. Moreover, the specification fails to describe, receiving the SRS configuration information including all the elements of (i) to (vi).
Second, claim 1 (similarly, claims 16-20) recites "... based on a second SRS symbol, form among the SRS symbols, overlapping with the PUCCH that includes one or more of a hybrid automatic repeat request-acknowledgement (HARO-ACK), a scheduling request (SR), and channel state information (CSI): (i) in a first state where the SRS is configured as the semi-persistent SRS through the SRS type information in the SRS configuration information: transmitting the PUCCH in the second SRS symbol without transmitting the semi-persistent SRS; ... (iv) in a fourth state where the PUCCH includes the SR and the SRS is configured as the aperiodic SRS through the SRS type information in the SRS configuration information: transmitting the PUCCH including the SR in the second SRS symbol without transmitting the aperiodic SRS; and (v) in a fifth state where the PUCCH includes only the CSI related to a periodic PUCCH report and the SRS is configured as the aperiodic SRS through the SRS type information in the SRS configuration information: transmitting the aperiodic SRS in the second SRS symbol without transmitting the PUCCH including the CSI” (lines 12-34), which however, does not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. 
In regard to the above claimed limitation, Applicant’s Specification describes at best:
When an SRS configured for the purpose of CSI acquisition overlaps with a PUCCH, the UE does not transmit the PUCCH. Particularly for a long PUCCH (e.g., a PUCCH allocated to multiple symbols), when the resource allocation areas overlap fully or partially with each other, the UE does not transmit the PUCCH. Exceptionally, when important information such as an ACK/NACK or an SR is included in a PUCCH format (e.g., LTE PUCCH formats 0, 1, and so on), the UE transmits the PUCCH in an overlapped symbol, without transmitting the SRS in the symbol, as illustrated in FIG. 12. Alternatively, the UE may not transmit the SRS which are allocated to multiple symbols. (Emphasis added.) (see, ¶0162 of Applicant’s published application).
When the resource area of a semi-persistent SRS overlaps with the resource area of an aperiodic PUCCH, it is determined that the aperiodic PUCCH has priority over the semi-persistent SRS in terms of transmission. Exceptionally, when the periodic PUCCH does not include important information such as an ACK/NACK or an SR, the semi-persistent SRS has priority over the aperiodic PUCCH in terms of transmission, and the UE does not transmit the aperiodic PUCCH. (Emphasis added.) (see, ¶0173 of Applicant’s published application).
Please see, Table 19 at ¶0179 of Applicant’s published application.
However, the above portions of the specification do not describe (see, emphasis), “based on a second SRS symbol, form among the SRS symbols, overlapping with the PUCCH that includes one or more of ..., and channel state information (CSI): ... (v) in a fifth state where the PUCCH includes only the CSI related to a periodic PUCCH report and the SRS is configured as the aperiodic SRS through the SRS type information in the SRS configuration information: transmitting the aperiodic SRS in the second SRS symbol without transmitting the PUCCH including the CSI [note that the specification is silent on the PUCCH including only the CSI related to a periodic PUCCH report. Rather the above-mentioned portion thereof describes SRS configured for the purpose of CSI acquisition”], as recited in claim 1. 
Claims 16-17 and 19-20 are rejected at least based on a similar rational applied to claim 1.
Claims 3, 15 and 18 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “SRS transmission comb offset” (line 7). It is unclear what the “SRS transmission comb offset” refers to. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “SRS transmission comb offset” renders the claim(s) indefinite because the specification does not clearly redefine the term. For the examination purpose only, it is interpreted as best understood.
Claims 16-17 and 19-20 are rejected at least based on a similar rational applied to claim 1.
Claims 3, 15 and 18 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No. 2017/0215198) in view of Zhang et al (US Publication No. 2019/0191382) and further in view of Papasakellariou et al (US Publication No. 20170367046) and further in view of Islam et al (US Publication No. 2017/0288833) and further in view of Chen’523 et al (US Publication No. 2020/0128523) and further in view of Elbwart et al (US Publication No. 2014/0029537). 

Regarding claim 1, Chen teaches, a method of transmitting a signal by a user equipment (UE) in a wireless communication system [FIGS. 3B and 4B; ¶0067 and 0071, a method transmitting SRS and/or PUCCH signals where SRS is dropped when the SRS and the PUCCH overlap in a symbol in a wireless communication system], the method comprising: 
		transmitting a sounding reference signal (SRS) in a first SRS symbol that is not overlapped with a physical uplink control channel (PUCCH) from among SRS symbols [FIGS. 3B and 4B; ¶0067 and 0071, transmitting the SRS 320-c in a non-overlapped symbol with PUCCH from among the symbols 320-b and 320-c]; and
		based on a  second SRS symbol, from among the SRS symbols, overlapping with the PUCCH that includes one or more of a hybrid automatic repeat request-acknowledgement (HARQ-ACK), a scheduling request (SR) [¶0054-0055, based on a symbol in which SRS and PUCCH overlap that includes HARQ-ACK and/pr positive scheduling request (SR)], 
	(i) in a first state where the SRS is configured as ... SRS through the SRS type information in the SRS configuration information: transmitting the PUCCH in the second SRS symbol without transmitting the ... SRS [¶0054-0055 and 0067, (the UE 115) does not transmit SRS whenever SRS transmissions and PUCCH transmissions that carry the HARQ-ACK and/or the SR; in other words, the SRS is not transmitted regardless of a type of the SRS whenever the PUCCC transmissions carry the HARQ-ACK, and note that the SRS is categorized as type 0 (periodic SRS) and type 1 (aperiodic SRS) (see, ¶0041); however the semi-persistent SRS is not explicitly disclosed by Chen]]; 
	(ii) in a second state where the SRS is configured as ...SRS through the
SRS type information in the SRS configuration information: transmitting the PUCCH in
the second SRS symbol without transmitting the ... SRS [¶0054-0055 and 0067, (the UE 115) does not transmit SRS whenever SRS transmissions and PUCCH transmissions that carry the HARQ-ACK and/or the SR; in other words, the SRS is not transmitted regardless of a type of the SRS whenever the PUCCC transmissions carry the HARQ-ACK, and note that the SRS is categorized as type 0 (periodic SRS) and type 1 (aperiodic SRS) (see, ¶0041)];
	(iii) in a third state where the PUCCH includes the HARO-ACK and the SRS is
configured as ... SRS through the SRS type information in the SRS
configuration information: transmitting the PUCCH including the HARO-ACK in the
second SRS symbol without transmitting ... SRS ¶0054-0055 and 0067, (the UE 115) does not transmit SRS whenever SRS transmissions and PUCCH transmissions that carry the HARQ-ACK; in other words, the SRS is not transmitted regardless of a type of the SRS whenever the PUCCC transmissions carry the HARQ-ACK, and note that the SRS is categorized as type 0 (periodic SRS) and type 1 (aperiodic SRS) (see, ¶0041)];
	(iv) in a fourth state where the PUCCH includes the SR and the SRS is configured
as the ...SRS through the SRS type information in the SRS configuration
information: transmitting the PUCCH including the SR in the second SRS symbol without
transmitting the ... SRS [¶0054-0055 and 0067, (the UE 115) does not transmit SRS whenever SRS transmissions and PUCCH transmissions that carry the SR; in other words, the SRS is not transmitted regardless of a type of the SRS whenever the PUCCC transmissions carry the SR, and note that the SRS is categorized as type 0 (periodic SRS) and type 1 (aperiodic SRS) (see, ¶0041)], Chen does not explicitly teach (see, emphasis), receiving sounding reference signal (SRS) configuration information including (i) SRS type information related to one of a plurality of types including a periodic SRS, an aperiodic SRS, and a semi-persistent SRS, (ii) SRS usage information related to one of a plurality of usages including a beam-management, (iii) information regarding a number of SRS symbols configured as 2 or 4, (iv) SRS symbol position information, (v) SRS transmission comb offset information, and (vi) information related to frequency hopping; transmitting, based on the SRS configuration information, (i) ...  transmitting the PUCCH in the second SRS symbol without transmitting the semi-persistent SRS; and (v) in a fifth state where the PUCCH includes only the CSI related to a periodic PUCCH report and the SRS is configured as the aperiodic SRS through the SRS type information in the SRS configuration information: transmitting the aperiodic SRS in the second SRS symbol without transmitting the PUCCH including the CSI.
	However, Zhang teaches, (v) in a fifth state where the PUCCH includes only the CSI and the SRS is configured as the aperiodic SRS through the SRS type information in the SRS configuration information: transmitting the aperiodic SRS in the second SRS symbol without transmitting the PUCCH including the CSI [¶0182 and 0185-0200, transmitting the aperiodic SRS with dropping the PUCCH including only CSI].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Chen by including the above-mentioned features as taught by Zhang, because it would provide the system with the enhanced capability of ensuring transmission efficiencies of to-be-transmitted signals such as SRS and PUCCH signals [¶0172-0173 of Zhang].
	Further, although Chen in view of Zhang teaches, “in a first state where the SRS is configured as ... SRS through the SRS type information in the SRS configuration information: transmitting the PUCCH in the second SRS symbol without transmitting the ... SRS” and “(v) in a fifth state where the PUCCH includes only the CSI ... and the SRS is configured as the aperiodic SRS through the SRS type information in the SRS configuration information: transmitting the aperiodic SRS in the second SRS symbol without transmitting the PUCCH including the CSI”, Chen in view of Zhang does not explicitly teach (see, emphasis), the semi-persistent SRS, and the CSI related to a periodic PUCCH report.
	However, Papasakellariou teaches, semi-persistent SRS [¶0190, semi-persistent SRS]... and CSI related to a periodic PUCCH report [¶0190, transmitting a periodic CSI report in PUCCH].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Chen in view of Zhang with the teachings of Papasakellariou since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Further, although Chen in view of Zhang and Papasakellariou teaches, a plurality of types including a periodic SRS, an aperiodic SRS [see, ¶0041 of Chen] and a semi-persistent SRS [see, ¶0190 of Papasakellariou], Chen in view of Zhang and Papasakellariou does not explicitly teach (see, emphasis), receiving sounding reference signal (SRS) configuration information including (i) SRS  type information related to one of a plurality of types ..., (ii) SRS usage information related to one of a plurality of usages including a beam-management, (iii) information regarding a number of SRS symbols configured as 2 or 4, (iv) SRS symbol position information, (v) SRS transmission comb offset information, and (vi) information related to frequency hopping; transmitting, based on the SRS configuration information, ....
	However, Islam teaches, 
	receiving sounding reference signal (SRS) configuration information [¶0109, 0111, 0142, (UE) receives downlink control information (DCI) including the SRS configuration] includes (iii) information regarding a number of SRS symbols configured as 2 [¶0109, including information indicating a number of uplink symbols for a SRS configured as two], (iv) SRS symbol position information [¶0115 and 0142, including information of a symbol location of the subframe associated with SRS transmission], (v) SRS transmission comb offset information  [¶0115 and 0142, including information of a comb offset parameter]; 
	transmitting, based on the SRS configuration information [FIG. 21; ¶0126-0128, (the UE) transmits SRS based on the DCI including the SRS configuration information].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Chen in view of Zhang and Papasakellariou with the teachings of Isalm since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Further, Chen in view of Zhang, Papasakellariou and Islam does not explicitly teach (see, emphasis), SRS configuration including (i) SRS type information ..., (ii) SRS usage information related to one of a plurality of usages including a beam-management, and (iv) information related to frequency hopping. 
However, Chen’523 teaches, SRS configuration including (i) SRS type information [¶0106-0110, SRS type information of SRS resource including a periodic transmission scheme and an aperiodic transmission scheme]..., (ii) SRS usage information related to one of a plurality of usages including a beam-management [¶0106-0110, SRS usage information for beam management]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Chen in view of Zhang, Papasakellariou and Islam with the teachings of Chen’523 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Further, Chen in view of Zhang, Papasakellariou, Islam and Chen’523 does not explicitly teach (see, emphasis), (iv) information related to frequency hopping.
However, Elbwart teaches, information related to frequency hopping [¶0129, DCI includes a flag for indicating whether frequency hopping is used for allocation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Chen in view of Zhang, Papasakellariou, Islam and Chen’523 with the teachings of Elbwart since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 3, Chen further teaches, wherein the SRS symbols include a plurality of consecutive symbols [FIGS. 3B and 4B; ¶0067 and 0071, the SRS symbols includes a plurality of consecutive symbols 320-b and 320-c].

Regarding claim 15, Chen further teaches, the CSI including at least one of channel quality indicator [¶0042, PUCCH is used for channel quality indicator (CQI)].

Regarding claim 16, Chen teaches, a non-transitory medium readable by a processor and recorded thereon instructions that cause the processor to perform operations [¶0107-0108 and 0137, computer-readable media/memory 1110 by a processor 1120 and recoded thereon program instructions that cause the processor to perform operations].
	Thus, claim 16 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 17, Chen teaches, a device for processing a signal for wireless communication [¶00107-0108 and 137, UE for processing a signal for wireless communication], the device [¶00107-0108 and 137, UE] comprising:
	a memory configured to store instructions [¶00107-0108 and 137, computer-readable media/memory 1110 storing program instructions]; and  
	a processor configured to perform operations [¶0107-0108 and 0137, the processor performing operations].
	Thus, claim 17 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 18, Chen further teaches, user equipment (UE) configured to operate in a 3rd generation partnership project (3GPP)-based wireless communication system [¶0138, 3GPP-based wireless communication system].

Regarding claim 19, Chen teaches, a base station in a wireless communication [FIGS. 3B and 4B; ¶0067-0068 and 0071, base station 105 in a wireless communication]. 
Claim 19 is merely different from claim 1 in that it recites claimed features from the perspective of a base station, but recites similar features to claim 1 without adding further patentable feature. Therefore, claim 19 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 20, claim 20 is merely different from claim 17 in that it recites claimed features from the perspective of a base station, but recites similar features to claim 17 without adding further patentable feature. Therefore, claim 20 is rejected at least based on a similar rational applied to claim 17.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Liu et al (US Publication No. 2017/030241) [¶0187, 0194 and 0195].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469